Title: From George Washington to John Lamb, 25 September 1780
From: Washington, George
To: Lamb, John


                        

                            
                            Sir,
                            Hd Quarters Robinson’s House in the Highlands Septr 25th 1780 7 o’Clock P.M.
                        
                        It is my wish to see Col. Jas Livingston to night, and I write him by you on the occasion. In his absence you
                            will take command of the posts at Stoney and Verplank’s Point, ’till further orders. I am, Sir, with great respect and
                            esteem Your most obedt 
                        
                            Go: Washington
                        
                    